PER CURIAM.
This is a motion for an appeal from a judgment quieting title which had the effect of reforming plaintiffs’- deed. The property in dispute is a strip of land from one to three feet in width running along an old fence line.
For many years Stella Gregory owned a tract of land in McCracken County dividéd'by a fence which had existed for a great many years. In 1946 she sold the *188southern part of the tract, which the deed recited as containing 17 acres and 17½ poles, to the plaintiffs. In 1949 she sold the northern portion of the tract to defendants’ predecessor in title. The old fence line is approximately on the boundary between these two tracts. The plaintiffs claim that according to their deed the northern boundary goes beyond the fence line.
There is abundant proof in the record that the original Gregory land was generally known as being made up of two distinct tracts divided by the fence. There is evidence that when the conveyance was made to plaintiffs, both the grantor and the grantee understood that the fence line would be the boundary. For several years after the conveyance to the plaintiffs, they made no claim that the fence line was not the boundary.
The record justifies the reformation of plaintiffs’ deed fixing the fence line as the northern boundary of their property.
The motion for appeal is overruled and the judgment stands affirmed.